Citation Nr: 0305528	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  00-09 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.	Entitlement to service connection for a depressive 
disorder, not otherwise specified.

2.	Entitlement to service connection for chronic pain 
syndrome.

3.	Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection 
for Post-Traumatic Stress Disorder (PTSD).

4.	Whether new and material evidence has been submitted to 
reopen the claims of entitlement to service connection 
for headaches, joint pain and muscle pain claimed as due 
to an undiagnosed illness.  

5.	Entitlement to a rating in excess of 20 percent for 
chronic lumbosacral strain with degenerative disk 
disease at L5-S1.  

6.	Entitlement to a total disability evaluation based on 
individual umemployability (TDIU) resulting from 
service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Glenn A. Wasik


INTRODUCTION

The veteran had verified active duty service from December 
1990 to July 1991.  It appears that the veteran also had 
periods of active duty for training and inactive duty 
training.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeals of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In August 1999, the RO 
denied an increased rating for the veteran's service-
connected back disability and also denied TDIU.  In July 
2000, the RO denied service connection for PTSD.  A notice of 
disagreement was received in February 2001, a statement of 
the case was issued in February 2003, and a substantive 
appeal was received in March 2003.  In October 2002, the RO 
denied service connection for a depressive disorder, not 
otherwise specified, for chronic pain syndrome and for 
headaches, joint pain and muscle pain claimed as due to an 
undiagnosed illness.  A notice of disagreement was received 
in December 2002.  

The issues of entitlement to a rating in excess of 20 percent 
for chronic lumbosacral strain with degenerative disk disease 
at L5-S1 and entitlement to a TDIU were originally before the 
Board in April 2001 at which time they were remanded for 
additional evidentiary development.  


REMAND

In an October 2002 decision, the RO denied service connection 
for a depressive disorder not otherwise specified, for 
chronic pain syndrome and for headaches, joint pain and 
muscle pain claimed as due to an undiagnosed illness and the 
veteran was informed of the decision the same month.  In 
December 2002, the veteran's representative submitted a 
timely notice of disagreement with all the issues included in 
the October 2002 rating decision.  It does not appear from 
the file that a statement of the case pertaining to those 
issues has been issued.  When there has been an initial RO 
adjudication of a claim and a notice of disagreement as to 
its denial, the claimant is entitled to a statement of the 
case, and the RO's failure to issue a statement of the case 
is a procedural defect requiring remand.  Manlincon v. West, 
12 Vet. App. 238 (1998).

Additionally, in a statement which was received at the Board 
in March 2002, a request was made for the veteran to be 
scheduled for a Board videoconference hearing.  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  With regard to the claims of 
entitlement to service connection for a 
depressive disorder not otherwise 
specified, for chronic pain syndrome and 
for headaches, and whether new and 
material evidence has been received to 
reopen a claim of entitlement to service 
connection for joint pain and muscle pain 
claimed as due to an undiagnosed illness 
in light of the VCAA, the RO should take 
appropriate action, including issuance of 
a statement of the case, pursuant to 38 
C.F.R. § 19.26 so that the veteran may 
have the opportunity to complete and 
appeal on these issues by filing a timely 
substantive appeal.  

2.  The RO should schedule the veteran 
for a Board videoconference hearing.  
After the veteran has testified, or in 
the event he fails to report for the 
scheduled hearing or cancels his hearing 
request, the case should be returned to 
the Board. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



